Citation Nr: 1615945	
Decision Date: 04/20/16    Archive Date: 04/26/16

DOCKET NO.  09-48 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for left shoulder fracture residuals


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran served on active duty from June 2000 to February 2007.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the claims.  

This matter was previously before the Board in August 2014 at which time it was remanded for additional development.  Pursuant to the remand instructions, the Veteran was scheduled for VA examinations in connection to his claims seeking service connection for residuals of traumatic brain injury (TBI), scars of the head, face, or neck, as well as the claim currently on appeal (left shoulder fracture residuals) in September 2014.  By way of the December 2014 rating action, the RO granted service connection for residuals of TBI, evaluating it as 10 percent disabling, effective February 21, 2007.  The RO also granted service connection for scars of the head, face, or neck, evaluating it as noncompensably disabling, effective February 21, 2007.  The Board finds that these grants of service connection for TBI residuals and scars of the head, face or neck constitute a full award of the benefits sought on appeal with respect to these issues.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for these disabilities; thus, these matters are not in appellate status.  With respect to the remaining claims on appeal, following the September 2014 VA examinations, the Agency of Original Jurisdiction (AOJ) readjudicated in the Veteran's claim by way of the December 2014 Supplemental Statement of the Case (SSOC).  The Veteran's claim has since been returned to the Board.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is essential to ensure that the Board remand instructions are complied with and carried out prior to a final adjudication of the claim, and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The duty to assist also includes obtaining a medical examination/opinion when such is necessary to make a decision on the claim, as defined by law.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2015).  

Pursuant to the August 2014 Board remand, the Veteran was afforded a VA examination in connection to his left shoulder fracture residuals in September 2014.  Upon reviewing the Veteran's claims file, the VA examiner noted that the Veteran had been involved in a motor vehicle accident (MVA) in 2002 during his years in the military.  She (the VA examiner) further noted that the service treatment records were silent regarding a left shoulder fracture following the 2002 MVA.  In addition, the examiner observed that the Veteran had a medical history of left shoulder strain.  During the evaluation, the Veteran reported to experience intermittent pain, as well as an occasional popping sensation in his left shoulder.  The Veteran also reported to experience difficulty with overhead lifting, adding that he is limited to lifting 45 pounds with the left arm, and 60-65 pounds with the right hand.  The Veteran also underwent an x-ray of the left shoulder, the results of which were negative for signs of arthropathy, but did reflect possible stenosis of the lateral outlet of the rotator cuff.  Based on her discussion with, as well as her evaluation of the Veteran, the VA examiner diagnosed the Veteran with having a left shoulder strain, and determined that the Veteran's left shoulder strain was unrelated to his "left shoulder strain in 2001 (prior to 2002 MVA)."  

Although the VA examiner determined that the Veteran's current left shoulder disability was not related to his left shoulder strain in 2001, she failed to provide a rationale for the opinion reached.  The Board acknowledges the examiner's assertion that the service treatment records were negative for any evidence of a left shoulder fracture related to his in-service MVA in 2002.  However, in providing the negative conclusion, the examiner did not address any of the remaining service treatment records recounted above, which not only document the Veteran's complaints of pain in his upper left shoulder, but also reflect assessments of muscle spasms and trapezius spasm.  

Indeed, review of the Veteran's service treatment records reflect that he was seen at Landstuhl Regional Medical Center in October 2001for follow-up treatment for his left elbow and neck.  Upon physical examination of the left arm, the treatment provider noted that the Veteran had muscle spasms in the left upper shoulder and lateral neck region, and that the left shoulder was still very painful on contact.  The Veteran was assessed with having a contusion.  The remainder of the Veteran's service treatment records reflect that he was involved in a head on collision with another vehicle in February 2002, and upon being taken to a hospital, was shown to have sustained a fracture of the transverse process at C6.  See April 2002 History and Physical report issued at Landstuhl Regional Medical Center.  Report of the September 2002 Physical Profile reflects that the Veteran had been diagnosed with status post MVA C5-6 interspinous ligament laxity, lateral mass fracture with acquired left wrist/tricep weakness, and status post cervical fusion.  He was granted a temporary P3 and U3 profile and placed on numerous physical limitations for a 90 day period.  In November 2002, the Veteran presented at the military clinic with complaints of sharp neck pain of one day duration.  On physical examination, the Veteran exhibited moderate tenderness to palpation in the left shoulder from the trapezoidal region to the anterior glenohumeral joint.  He was thereafter diagnosed with having a trapezius spasm.  The Veteran was subsequently seen at the military clinic in August 2004 with complaints of sharp pain in his left neck and shoulder region.  Upon physical examination, the Veteran was shown to have full range of motion in the left shoulder, but there were signs of tenderness in the left back shoulder during abduction.  The medical treatment provider diagnosed the Veteran with having muscle spasms and prescribed him with several types of medication to help alleviate these symptoms.  

In light of the fact that the VA examiner only noted that the service treatment records were silent regarding the left shoulder fracture in service, and failed to address in-service documentation reflecting his complaints of, and treatment provided for, his left shoulder symptoms both before and after his 2002 MVA, the Board finds the September 2014 VA medical opinion to be inadequate.  Specifically, the Board finds that the September 2014 medical opinion was not predicated on an accurate and complete review of the claims file.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (which stipulates that it is what an examiner learns from the claims file for use in forming the expert opinion that matters.  When the Board uses facts obtained from one opinion over another, it is incumbent upon the Board to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.)  Furthermore, the VA examiner did not address the Veteran's competent and credible complaints of ongoing pain and discomfort in his left shoulder since service when rendering her conclusion.  Accordingly, the matter must be remanded for the VA examiner who evaluated the Veteran in September 2014, to provide a clarifying medical opinion that addresses the etiology of the Veteran's left shoulder disability, and provides a sufficient explanation for the conclusion reached.  

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2014).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. The AOJ shall take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those whose records are already associated with the Veteran's claims file, that have treated or evaluated him since service for his claimed left shoulder disability.  This shall specifically include updated treatment records from VA.  The aid of the Veteran in securing these records, to include providing necessary authorizations, should be enlisted as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran informed in writing.  The Veteran may submit medical records directly to VA.  

2. Then, refer the claims file to the same VA examiner who conducted the September 2014 examination, or another VA physician if that examiner is unavailable.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  The examiner should specifically take into consideration the October 2001, August 2002, and November 2002 clinical reports.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.

Following a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's left shoulder disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his in-service complaints of, and treatment for, muscle and trapezius spasms of the left shoulder in service.  In answering this question, the examiner should address the Veteran's assertions that he has experienced chronic symptoms of left shoulder pain since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

If the examiner finds that the Veteran's left shoulder disorder is not related to his service, then he or she must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




